SEABURY, J. (dissenting).
The question propounded by the juror as to whether the defendant carried accident insurance, and the admission by the witness to whom the question was addressed, gives rise to the inference that the jury were influenced by this consideration. The trial justice set aside the verdict of the jury, and was evidently of the opinion that the verdict was the result of prejudice. I think that great weight should be accorded to the judgment of the trial court, and in a case of this kind, where the improper matter which was brought before the jury by the juror’s question was of such a character that it was likely to prejudice the jury, the opinion of the trial court should be considered as conclusive upon the question. Verdicts have repeatedly been set aside when the question which the juror in this case asked was asked by counsel. It is true that in some of these cases the decisions have been placed upon the ground that counsel was guilty of misconduct in propounding such a question. This, however, is not the only ground for such decisions. If the matter brought before the jury was not prejudicial, the courts would not set aside the verdict merely as a punishment to counsel, but would inflict some punishment upon the attorney, which would not have to be borne by the client.
It is true that, when the juror asked this question, counsel for the. defendant made no objection to it. . This fact, however, did not pre*115vent the trial court from setting aside the verdict, if it believed, as in this case it evidently did, that the defendant’s rights had been prejudiced by the question and answer. It is a fact, which I think all trial judges have observed, that attorneys frequently hesitate to object to questions propounded by jurors. If the defendant’s attorney had objected to this question, and the objection had been sustained, it is not improbable that the jury would, on this account, have drawn an inference from this fact adverse to the defendant. When the juror propounded the improper question, I think it was the duty of the learned trial judge sua sponte to have instructed the juror who asked the question that it was improper, and that it related to- a matter not proper for the jury to consider.
I vote in favor of affirming the order appealed from.